DETAILED ACTION
This Action is responsive to Applicant’s Amendments filed November 12, 2021.
Please note, claims 1-20 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
On page 9, Applicant argues that the cited references fail to teach “assigning individual ones of a set of event processors, comprising a first event processor, to respective one or more monitoring workloads in a distributed computing environment” in combination with “redistributing, based on said determining, assignment of the one or more monitoring workloads assigned to the first event processor across at least a plurality of the other event processors of the set.”
As to the above, Examiner respectfully submits that the citation of Leigh is of one embodiment of the invention of Leigh. Examiner respectfully submits paragraph 0020 of Leigh teaches the invention may be implemented with a group of ILBs. Paragraph 0020 of Leigh further discusses that a master ILB distributes loads to participating servers, and when the master ILB fails, a standby master resumes the distributing of loads to participating servers, which Examiner interprets as redistributing assignment of workloads assigned to the first event processor across at least a plurality of other event processors of the set. Examiner further respectfully submits paragraph 0027 of Leigh 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1, 2, 6-9, 13-16, 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leigh (US Pub. No. 2003/0158940) further in view of Kinsella et al. (US Patent No. 7,685,292) and Miller et al. (US Pub. No. 2006/0136929)

Regarding claim 1, Leigh teaches a computer-implemented method, comprising:
‘assigning individual ones of a set of event processors, comprising a first event processor to respective one or more workloads in a distributed computing environment’ as assigning Integrated Load Balancer, in a network of Integrated Load Balancers, to a workload associated with its corresponding host server in a group of ILBs and associated servers (¶0020-24)
‘receiving one or more messages on behalf of the first event processor’ as receiving a heartbeat message from ILB1 (¶0023)
‘determining at least one of the one or more messages was not received within a first time interval, and, if so,
redistributing, based on said determining, assignment of the one or more workloads assigned to the first event processor across at least a plurality of the other event processors of the set’ as ILB2 determining that a heartbeat message hasn’t been received within a time interval from ILB1 and ILB2 taking over the workload of ILB1 and distributing load to participating servers. (¶0020-23)
Leigh fails to explicitly teach:
‘wherein the first event processor is configured to perform: sending a message to one or more other event processors of the set within a first time interval, and expect respective messages from individual ones of the one or more other event processors’
‘monitoring workloads’
Kinsella teaches:
‘wherein the first event processor is configured to perform: sending a message to one or more other event processors of the set within a first time interval, and expect respective messages from individual ones of the one or more other event processors’ as a client sending a heartbeat message to a server and expecting a response heartbeat message back from the server to the client within an interval of time (Col. 5, Lines 26-39)
Miller teaches ‘monitoring workloads’ as workload management processes that monitor workloads (¶0020)
Kinsella’s would have allowed Leigh’s to secure connections between a plurality of processors (Col. 1, Lines 39-45). It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Miller’s would have allowed Leigh’s to improve efficiency of computing resources (¶0006)

Regarding claim 2, Leigh teaches further comprising: 
‘determining to continue execution of a current process in the distributed computing environment if at least one of the one or more messages is received from the first event processor.’ (¶0023)

Regarding claim 6, Leighteaches further comprising:
‘dividing the workloads into one or more workload partitions in a data plane of the distributed computing environment.’ (¶0024)

Regarding claim 7, Leigh teaches further comprising: 
‘transmitting the one or more messages to the first event processor periodically or aperiodically.’ (¶0052, 23)

Regarding claim 8, Leigh teaches a computing system, comprising: 
‘at least one processor; and
memory having stored therein a set of instructions, which when performed by the at least one processor, cause the computing system to:
‘assign a first event processor of a set of event processors to one or more workloads in a distributed computing environment’ as assigning Integrated Load Balancer, in a network of Integrated Load Balancers, to a workload associated with its corresponding host server (¶0020-24)
‘receive one or more messages on behalf of the first event processor’ as receiving a heartbeat message from ILB1 (¶0023)
‘determine at least one of the one or more messages was not received within a first time interval, and, if so,
redistribute, based on said determining, assignment of the one or more workloads assigned to the first event processor across at least a plurality of the other event processors of the set’ as ILB2 determining that a heartbeat message hasn’t been received within a time interval from ILB1 and ILB2 taking over the workload of ILB1 and distributing load to participating servers. (¶0020-23)
Leigh fails to explicitly teach:
‘wherein the first event processor is configured to: send a message to one or more other event processors of the set within a first time interval, and expect respective messages from individual ones of the one or more other event processors’
‘monitoring workloads’
Kinsella teaches:
‘wherein the first event processor is configured to: send a message to one or more other event processors within a first time interval, and expect respective messages from individual ones of the one or more other event processors of the set’ as a client sending a heartbeat message to a server and expecting a response heartbeat message back from the server to the client within an interval of time (Col. 5, Lines 26-39)
Miller teaches ‘monitoring workloads’ as workload management processes that monitor workloads (¶0020)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Kinsella’s would have allowed Leigh’s to secure connections between a plurality of processors (Col. 1, Lines 39-45). It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Miller’s would have allowed Leigh’s to improve efficiency of computing resources (¶0006)


Regarding claim 9, Leigh teaches wherein performing the instructions further causes the computer system to:
‘determine to continue execution of a current process in the distributing computing environment if at least one of the one or more messages is received from the first event processor.’ (¶0023)

Leigh teaches further comprising:
‘divide the workloads into one or more workload partitions in a data plane of the distributed computing environment.’ (¶0024)

Regarding claim 14, Leigh teaches further comprising: 
‘transmit the one or more messages to the first event processor periodically or aperiodically.’ (¶0052, 23)

Regarding claim 15, Leigh teaches a non-transitory computing device-readable medium comprising computing device executable instructions, wherein the instructions, in response to execution by a computing device, cause the computing device to:
‘assign a first event processor of a set of event processors to one or more workloads in a distributed computing environment’ as assigning Integrated Load Balancer, in a network of Integrated Load Balancers, to a workload associated with its corresponding host server (¶0020-24)
‘receive one or more messages on behalf of the first event processor’ as receiving a heartbeat message from ILB1 (¶0023)
‘determine at least one of the one or more messages was not received within a first time interval, and, if so,
redistribute, based on said determining, assignment of the one or more workloads assigned to the first event processor across at least a plurality of the other event processors of the set’ as ILB2 determining that a heartbeat message 
Leigh fails to explicitly teach:
‘wherein the first event processor is configured to: send a message to one or more other event processors of the set within a first time interval, and expect respective messages from individual ones of the one or more other event processors’
‘monitoring workloads’
Kinsella teaches:
‘wherein the first event processor is configured to: send a message to one or more other event processors within a first time interval, and expect respective messages from individual ones of the one or more other event processors of the set’ as a client sending a heartbeat message to a server and expecting a response heartbeat message back from the server to the client within an interval of time (Col. 5, Lines 26-39)
Miller teaches ‘monitoring workloads’ as workload management processes that monitor workloads (¶0020)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Kinsella’s would have allowed Leigh’s to secure connections between a plurality of processors (Col. 1, Lines 39-45). It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to Miller’s would have allowed Leigh’s to improve efficiency of computing resources (¶0006)

Regarding claim 16, Leigh teaches wherein performing the instructions further causes the computer system to:
‘determine to continue execution of a current process in the distributing computing environment if at least one of the one or more messages is received from the first event processor.’ (¶0023)

Regarding claim 20, Leigh teaches further comprising: 
‘transmit the one or more messages to the first event processor periodically or aperiodically.’ (¶0052, 23)

Claim 3-5, 10-12, 17-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leigh (US Pub. No. 2003/0158940) further in view of Iguchi et al. (US Pub. No. 2007/0288799)

Regarding claim 3, Cline fails to explicitly teach further comprising:
‘maintaining, by the first event processor and the at least a second event processor of the set, a list of all event processors assigned to the one or more workloads, a respective status for each event processor, and a respective last check-in time of each event processor.’
Iguchi teaches:
‘maintaining, by the first event processor and the at least a second event processor, a list of all event processors assigned to the one or more workloads, a respective status for each event processor, and a respective last check-in time of each event processor.’ (¶0041-42)

Regarding claim 4, Iguchi teaches further comprising:
‘ordering the one or more workloads in lexicographical order or another order by an identifier.’ (¶0043-45)

Regarding claim 5, Cline and Iguchi teach further comprising: 
‘reallocating, by one or more of the other event processor upon a failure of the first event processor, respective responsibilities for the one or more workloads assigned to the first event processor, based on the lexicographical order or another order by an identifier.’ (Cline Col. 14, Lines 11-19; Iguchi ¶0043-45)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Iguchi’s would have allowed Cline’s to efficiently monitor activity and status on a remote computer (¶0003)


Regarding claim 10, Cline fails to explicitly teach further comprising:
‘maintain, by the first event processor and the at least a second event processor of the set, a list of all event processors assigned to the one or more workloads, a respective status for each event processor, and a respective last check-in time of each event processor.’
Iguchi teaches:
‘maintain, by the first event processor and the at least a second event processor, a list of all event processors assigned to the one or more workloads, a respective status for each event processor, and a respective last check-in time of each event processor.’ (¶0041-42)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Iguchi’s would have allowed Cline’s to efficiently monitor activity and status on a remote computer (¶0003)

Regarding claim 11, Iguchi teaches further comprising:
‘ordering the one or more workloads in lexicographical order or another order by an identifier.’ (¶0043-45)

Regarding claim 12, Cline and Iguchi teach further comprising: 
‘reallocating, by one or more of the event processors upon a failure of the first event processor, respective responsibilities for the one or more workloads assigned to the first event processor, based on the lexicographical order or another order by an identifier.’ (Cline Col. 14, Lines 11-19; Iguchi ¶0043-45)

Regarding claim 17 Cline fails to explicitly teach further comprising:
‘maintain, by the first event processor and the at least a second event processor, a list of all event processors assigned to the one or more workloads, a respective status for each event processor, and a respective last check-in time of each event processor.’
Iguchi teaches:
‘maintain, by the first event processor and the at least a second event processor, a list of all event processors assigned to the one or more workloads, a respective status for each event processor, and a respective last check-in time of each event processor.’ (¶0041-42)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Iguchi’s would have allowed Cline’s to efficiently monitor activity and status on a remote computer (¶0003)

Regarding claim 18, Iguchi teaches further comprising:
‘ordering the one or more workloads in lexicographical order or another order by an identifier.’ (¶0043-45)

Regarding claim 19, Cline and Iguchi teach further comprising: 
‘reallocating, by one or more of the other event processors upon a failure of the first event processor, respective responsibilities for the one or more workloads assigned to the first event processor, based on the lexicographical order or another order by an identifier.’ (Cline Col. 14, Lines 11-19; Iguchi ¶0043-45)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN OBERLY whose telephone number is (571)272-7025. The examiner can normally be reached Monday - Friday, 7:30am-4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN H OBERLY/Primary Examiner, Art Unit 2166